As filed with the Securities and Exchange Commission on June 14 , 2010 File No. 333-164285 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to Registration Statement on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GLOBAL CONDIMENTS, INC. (Exact name of registrant as specified in its charter) Nevada 27-1458154 (State or jurisdiction of incorporation or organization) (Primary Industrial Classification Code No. I.R.S. Employer Identification No. 415 East Calder Way, State College, Pennsylvania 16801(814)237-0134 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) Copies to: The McCall Law Firm, PC 14275 Midway Rd. Suite 220 Addison, Texas 75001 (972)687-9071 Tel (817) 533-5330 Fax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount To be Registered Proposed Offering Price Per Share (1) Minimum/Maximum Proposed Aggregate Offering (1) Amount of Registration Fee Common stock, $0.001 par value Minimum Maximum Total maximum The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. |X| (1) Estimated solely for the purpose of calculating the registration fee. 2 No dealer, salesman or any other person has been authorized to give any quotation or to make any representations in connection with the offering described herein, other than those contained in this Prospectus.If given or made, such other information or representation'; must not he relied upon as having been authorized by the Company or by any Underwriter.This Prospectus does not constitute an offer to sell, or a solicitation of an otter to buy any securities offered hereby in any jurisdiction to any person to whom it is unlawful to make such an offer or solicitation in such jurisdiction. TABLE OF CONTENTS Prospectus Summary 2 Corporate Information 2 Summary Financial Data 2 Risk Factors 3 Forward Looking Statements 6 Dilution 6 Plan of Distribution 8 Use of Proceeds 9 Description of Business 10 Management’s Discussion and Plan of Operations 16 Description of Property 17 Director’s, Executive Officers and Significant Employees 17 Remuneration of Officers and Directors 18 Interest of Management and Others in Certain Transactions 18 Principal Shareholders 19 Significant Parties 19 Securities Being Offered 20 Relationship with Issuer of Experts Named in Registration Statement 20 Legal Proceedings 20 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 20 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 20 Legal Matters 21 Experts 21 Dividend Policy 21 Capitalization 22 Transfer Agent 22 Financial Statements F-1 Until the 90th day after the later of (1) the effective date of the registration statement or (2) the first date on which the securities are offered publicly), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Initial public offeringprospectus Global Condiments, Inc. Minimum of 80,000 shares of common stock, and a Maximum of 666,667 shares of common stock $0.75 per share We are making a best efforts offering to sell common stock in our Company. The common stock will be sold by our sole officer and director, Charles C. Herlocher II, after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $60,000 and a maximum of $500,000. The money we raise in this offering before the minimum amount, $60,000, is sold will be held uncashed in a company safe where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The separate bank account will not be a trust account. Although we believe that creditors would not have access to the funds before the minimum amount is raised, there is a possibility they could gain access to the funds to satisfy liabilities of the company. If such access occurred, there is a possibility that the Company would not have them to refund to the investors if the minimum offering is not raised.The offering will end on October 12, 2010 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers.Once the Company receives an investors subscription, they will not be able to cancel their subscription. The investor will therefore lose any right or opportunity to change their mind after receipt by the Company. The Offering: 80,000 shares Minimum offering 666,667 shares Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.21 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.05 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on October 12, 2010. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated 4 PROSPECTUS SUMMARY OUR COMPANY We were formed as a corporation on September 17, 2009 after operating as a L.L.C. formed in March 2007. Our executive offices are located at 415 East Calder Way, State College, Pennsylvania 16801. We (Global Condiments, Inc., or “GLOBAL”) are a holding company and we conduct business through our wholly owned, operating subsidiary, Herlocher Foods Online LLC (or “HFO”). We operate as an Internet Wholesaler and Retailer of mustard, salsa and other food products. The funds raised in this offering will be used to further develop our business and expand into other markets. GLOBAL is the holding company of HFO and HFO is the operating company of GLOBAL. HFO is the operating company of GLOBAL and is an internet distributor (both at retail and wholesale) of Herlocher Foods, Inc. Herlocher Foods, Inc. is a private corporation and is also a related party as the owner and founder of HFO owns 49% of Herlocher Foods, Inc. Herlocher Foods, Inc., manufactures and markets Herlocher's Dipping Mustard and Herlocher's Dipping Salsa. Currently, HFO purchases 100% of its products from Herlocher Foods, Inc. making Herlocher Foods, Inc. its sole supplier. However, Herlocher Foods, Inc., and HFO do not have an agreement in place where HFO is named as the sole distributor of Herlocher Foods, Inc. products, nor is there an agreement in place where Herlocher Foods, Inc. is the exclusive supplier to HFO. In Note 4 to our unaudited financial statements, our auditors discuss a substantial doubt that we can continue as a going concern. THE OFFERING Our sole officer and director will be selling the offering. Minimum Midpoint Maximum Common shares offered Common shares outstanding before this offering Total shares outstanding after this offering Officers, directors and their affiliates will be able to purchase shares in this offering but are limited to 10,000 shares each or a cumulative total of ten percent of the aggregate offering sold. These sales will not count towards the minimum offering. SUMMARY FINANCIAL DATA The following table sets forth certain of our summary financial information. This information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this prospectus. Unaudited 3 Months Ended Mar 31, 2010 Audited Year Ended Dec 31, 2009 Audited Year Ended Dec 31, 2008 Balance Sheet Working Capital Deficit $ (29,872 ) $ $ Total Assets 12,234 Total Liabilities 32,158 Stockholders’ Equity (19,924 ) Statement of Operations Revenue $ 24,741 $ $ Cost of Sales 21,632 Operating Expense 13,320 Other Income (Expense) 265 - 28 Net Income (Loss) $ (9,946 ) $ ) $ Income per share: Basic & Diluted $ ) $ ) $ Weighted Average Shares Outstanding 5 RISK FACTORS You should carefully consider the risks described below and all other information contained in this prospectus before making an investment decision. We have identified all material risks known to, and anticipated by, us as of the filing of this registration statement. We have a limited operating history,our subsidiary hasbeen operating since March 2007, with minimal revenue since inception that could cause us to run out of money and close our business. We have had minimal revenue since inception and an accumulated deficit of $20,024 as of March 31, 2010. There is not sufficient gross revenue and profit to finance our planned growth and, without additional financing as outlined in this prospectus, we could continue to experience losses in the future. Our accumulated deficit from operations through March 31, 2010 was $20,024. We may incur significant expenses in developing and promoting our business, and as a result, will need to generate significant revenues over and above our current revenue to achieve consistent profitability. If we are unable to achieve that profitability, your investment in our common stock may decline or become worthless. We rely on our sole officer for decisions and he may make decisions that are not in the best interest of all stockholders. We rely on our sole officer, Charles C. Herlocher II, to direct the affairs of the Company and rely upon him competently operate the business. We do not have key man insurance on our sole officer and director and have no employment agreements with him. Should something happen to our sole officer, this reliance on a single person could have a material detrimental impact on our business and could cause the business to lose its place in the market, or even fail. Such events could cause the value of our stock to decline or become worthless. Our sole officer will retain substantial control over our business after the offering and may make decisions that are not in the best interest of all stockholders. Upon completion of this offering, our sole officer, Charles C. Herlocher II, will, in the aggregate, beneficially own approximately 91.81% (or 84.78% if maximum is sold) of the outstanding common stock. As a result, our sole officer will have the ability to control substantially all the matters submitted to our stockholders for approval, including the election and removal of directors and any merger, consolidation or sale of all or substantially all of our assets. He will also control our management and affairs. Accordingly, this concentration of ownership may have the effect of delaying, deferring or preventing a change in control of us, impeding a merger, consolidation, takeover or other business combination involving us or discouraging a potential acquirer from making a tender offer or otherwise attempting to take control of us, even if the transaction would be beneficial to other stockholders. This in turn could cause the value of our stock to decline or become worthless. We may have to raise additional capital which may not be available or may be too costly, which, if we cannot obtain, could cause us to have to cease our operations. Our capital requirements could be more than our operating income. As of March 31, 2010 , our cash balance was $715 . We do not have sufficient cash to indefinitely sustain operating losses, but upon raising the minimum amount in this offering, believe that will take us to the point that we will be able to sustain operations for at least a year if we raise no other capital. Our potential profitability depends on our ability to generate and sustain substantially higher net sales with reasonable expense levels. We may not operate on a profitable basis or that cash flow from operations will be sufficient to pay our operating costs. We anticipate that the funds raised in this offering will be sufficient to fund our planned growth for the year after we close on the offering assuming we raise the minimum amount in this offering. Thereafter, if we do not achieve profitability, we will need to raise additional capital to finance our operations. We have no current or proposed financing plans or arrangements other than this offering. We could seek additional financing through debt or equity offerings. Additional financing may not be available to us, or, if available, may be on terms unacceptable or unfavorable to us. If we need and cannot raise additional funds, further development of our business, upgrades in our technology, additions to our product lines may be delayed or postponed indefinitely; if this happens, the value of your investment could decline or become worthless. 6 We may not be able to compete successfully with current or future competitors because of their well established supply chains and recognized names with greater financial resources, which if we cannot overcome, could cause the value of your stock to decline or become worthless. There are many companies who have significantly greater resources than we do who are in or could enter the market. As explained in the section of our ‘Description of Business’ under Competition, many companies have an advantage in providing the same product and services we do because of their name, years in business or resources. If these entities offer these services and products, they have advantages over us including longer operating histories and significantly greater financial resources, advertising, recognized names and other resources which they could use to their advantage. This increased competition could result in price pressure and reduced gross margins, which could harm our net sales and operating results, which in turn could cause your investment to decline and/or become worthless. No public market for our common stock currently exists and an active trading market may never materialize, and an investor may not be able to sell their stock. Prior to this offering, there has been no public market for our common stock. We plan work with a market maker who would then apply to have our securities quoted on the OTC Bulletin Board. In order to be quoted on the OTCBB, we must be sponsored by a participating market maker who would make the application on our behalf; at this time, we are not aware of a market maker who intends to sponsor our securities and make a market in our stock. Assuming we become quoted, an active trading market still may not develop and if an active market does not develop, the market value could decline to a value below the offering price in this prospectus. Additionally, if the market is not active or illiquid, investors may not be able to sell their securities. If a public trading market for our common stock materializes, we will be classified as a ‘penny stock’ which has additional requirements in trading the stock, which could cause you not to be able to sell your stock. The U.S. Securities and Exchange Commission treats stocks of certain companies as a ‘penny stock’. We are not aware of a market maker who intends to make a market in our stock, but should we be cleared to trade, we would be classified as a ‘penny stock’ which makes it harder to trade even if it is traded on an electronic exchange like the over-the-counter bulletin board. These requirements include (i) broker-dealers who sell to customers must have the buyer fill out a questionnaire, and (ii) broker-dealers may decide upon the information given by a prospective buyer whether or not the broker-dealer determines the stock is suitable for their financial position. These rules may adversely affect the ability of both the selling broker-dealer and the buying broker-dealer to trade your securities as well as the purchasers of your securities to sell them in the secondary market. These requirements may cause potential buyers to be eliminated and the market for the common stock you purchase in this offering could have no effective market to sell into, thereby causing your investment to be worthless. 7 Investing in a penny stock has inherent risks, affecting both brokers, buyers and sellers, which could cause the marketability of your stock to be lesser than if there were not those requirements. When a seller of a ‘penny stock’ desires to sell, they must execute that trade through a broker. Many brokers do not deal in penny stocks, so a seller’s ability to market/sell their stock is reduced because of the number of brokers who engage in trading such stocks. Additionally, if a broker does engage in trading penny stocks, and the broker has a client who wishes to buy the stock, they must have the client fill out a number of pages of paperwork before they can execute the trade. These requirements cause a burden to some who may decide not to buy because of the additional paperwork. Thus, the marketability of your stock is less as a penny stock than as a stock listed on an exchange. This could cause your investment to be worth less liquid and investors may not be able to market their shares effectively. Shareholders purchasing shares in this offering will experience immediate and substantial dilution, causing their investment to immediately be worth less than their purchase price. If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: (a) if the minimum of 80,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.00 per share and an immediate dilution to the new shareholders of $0.75 per common share; (b) if the midpoint of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.03 per share and an immediate dilution to the new shareholders of $0.72 per common share. and (c) if the maximum of 666,667 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.06 per share and an immediate dilution to the new shareholders of $0.69 per common share. Investors are not able to cancel their subscription agreements they sign, therefore losing any chance to change their minds. Once the Company receives an investor’s subscription, they will not be able to cancel their subscription. The investor will therefore lose any right or opportunity to change their mind after receipt by the Company. Our offering price of $0.75 was determined arbitrarily by our President.Your investment may not be worth as much as the offering price because of the method of its determination. The President arbitrarily determined the price for the offering of $0.75 per share.As the offering price is not based on a specific calculation or metric the price has inherent risks and therefore your investment could be worth less than the offering price. As disclosed in Note 4 to the unaudited financial statements that there is substantial doubt as to our ability to continue as a going concern, which, if true, could result in your investment becoming worth significantly less than the offering price, or possibly even causing it to become worthless. Note 4 to our unaudited financial statements discuss a substantial doubt that we can continue as a going concern. If we are unable to continue as a going concern, we will have to close our doors or recapitalize, both of which would cause a loss of value, either through dilution or becoming worthless if we close down altogether. The Company purchases 100% of its products from Herlocher Foods, Inc. making Herlocher Foods, Inc. its sole supplier. As disclosed in the “Description of Business” Herlocher Foods, Inc. is our sole supplier.We do not have control over pricing from Herlocher Foods, Inc., nor can we guarantee availability of product.However, Herlocher Foods, Inc., and HFO do not have an agreement in place where HFO is named as the sole distributor of Herlocher Foods, Inc. products, nor is there an agreement in place where Herlocher Foods, Inc. is the exclusive supplier to HFO. 8 The money we raise in this offering before the minimum amount is met will be deposited in a separate non-interest bearing company bank account which, if not properly segregated and accounted for, could be disbursed by the Company. The money we raise in this offering before the minimum amount, $60,000, is sold will be deposited in a separate non-interest bearing bank account where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. If the minimum amount is not raised by the time the offering closes then the funds will be refunded to the investors. The money we raise in this offering before the minimum amount is met will be held uncashed in a company safe, and could be within reach of creditors, which if accessed, such action could cause your investment to lose value or become worthless. The money we raise in this offering before the minimum amount of $60,000 is sold, will be held uncashed in a company safe. Although we believe that creditors would not have access to it, there is a possibility they could gain access to the funds to satisfy liabilities of the company. If such access occurred, there is a possibility that the Company would not have them to refund to the investors if the minimum offering is not raised, which could cause the investment to lose value or become worthless. The officer of the Company is involved in other companies including his position and interest in Herlocher Foods, Inc., (a private corporation) which is in similar lines of business, creating a conflict of interest (price negotiation, payment terms, product availability).The officer owns 49% of Herlocher Foods, Inc., and his father owns 51%.In this event, the officer could make decisions that are not in the best interest of the shareholders of the Company. The Director of the Company is or may become an officer or director of other food related companies.To the extent that such other companies may participate in ventures in which the Company may participate, the director of the Company may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation. The Company and any officers and directors attempt to minimize such conflicts. In determining whether or not the Company will participate in a particular venture where a conflict might arise, the director will primarily consider the potential benefits to the Company, the degree of risk to which the Company may be exposed and its financial position at that time. Other than as indicated, the Company has no other procedures or mechanisms to deal with conflicts of interest. It is possible that they make decisions which could adversely affect the price of the Company’s common stock and cause the price to be less than it might have been if the conflict were avoided. FORWARD LOOKING STATEMENTS This prospectus contains forward looking statements. These forward looking statements are not historical facts but rather are based our current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks" and "estimates", and variations of these words and similar expressions, are intended to identify forward looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed, implied or forecasted in the forward looking statements. In addition, the forward looking events discussed in this prospectus might not occur. These risks and uncertainties include, among others, those described in "Risk Factors" and elsewhere in this prospectus. Readers are cautioned not to place undue reliance on these forward looking statements, which reflect our management's view only as of the date of this prospectus. USE OF PROCEEDS The total cost of the minimum offering is estimated to be $16,769, or $33,769 if the maximum is soldconsisting primarily of legal, accounting and blue sky fees. The following table sets forth how we anticipate using the proceeds from selling common stock in this offering, reflecting the minimum and maximum subscription amounts: Minimum Mid-Level Maximum Legal, Accounting & Printing Expense $ $ $ Other, Offering Expenses Net Proceeds to Company TOTAL $ $ $ The following describe each of the expense categories: *legal, accounting and printing expense is the estimated costs associated with this offering. As more shares are sold, we anticipate legal fees to increase due to the likelihood of investors being from other states which could result in state blue sky securities filings. Although our legal fees are not contingent on the number of shares sold, it is likely that the legal fees will increase as our attorney will charge us for these filings. Also, as more shares are sold, our printing expenses will increase. *other offering expenses includes SEC registration fee, blue sky fees and miscellaneous expenses with regards to this offering. 9 The following table sets forth how we anticipate using the net proceeds to the company: Minimum Mid-level Maximum Marketing and Promotion $ $ $ Equipment purchases (2) Software /website development Salaries, commissions General corporate overhead (1) Proceeds to company $ $ $ (1) General corporate overhead includes office rents, warehouse rent, office supplies, utilities, taxes, and any other administrative expense incurred in the normal course of business. (2) Equipment purchases will start with a used labeling machine ($15,000 to $25,000 depending on speed and options, a used one will be about $8,000).Other equipment like a fork lift truck and warehouse racking will follow depending on the amount raised. We do not plan to use any of the proceeds to pay off debts owed by the Company. Additionally, all amounts allocated for salaries/commissions will be for new hires and not for officers or directors of the Company.For a more detailed discussion of the use of proceeds, reader is referred to the section of this offering titled ‘Management’s Discussion and Plan of Operation’. DETERMINATION OF OFFERING PRICE Our President arbitrarily determined the price for the offering of $0.75 per share.As the offering price is not based on a specific calculation or metric the price has inherent risks and therefore your investment could be worth less than the offering price. DILUTION If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. The book value of our common stock as of March 31, 2010 was negative $19,924 or $0.00 per share. Projected book value per share is equal to our total assets, less total liabilities, divided by the number of shares of common stock outstanding. After giving effect to the sale of common stock offered by us in this offering, and the receipt and application of the estimated net proceeds (at an initial public offering price of $0.75 per share, after deducting estimated offering expenses), our projected book value as of March 31, 2010 would be: $23,307 or $0.00 per share, if the minimum is sold, $205,807 or $0.03 per share, if the midpoint amount is sold, and $446,307 or $0.06 per share, if the maximum is sold.This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: 10 if the minimum of 80,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.00 per share and an immediate dilution to the new shareholders of $0.75 per common share. if the midpoint amount of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.03 per share and an immediate dilution to the new shareholders of $0.72 per common share. if the maximum of 666,667 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.06 per share and an immediate dilution to the new shareholders of $0.69 per common share. The following table illustrates this per share dilution: Minimum Midpoint Maximum Assumed initial public offering price $ $ $ Book value as of March 31, 2010 $ $ $ Projected book value after this offering $ $ $ Increase attributable to new stockholders: $ $ $ Projected book value as of March 31, 2010 after this offering $ $ $ Decrease to new stockholders $ $ $ Percentage dilution to new stockholders % 96 % 92 % The following table summarizes and shows on a projected basis as of March 31, 2010 , the differences between the number of shares of common stock purchased, the total consideration paid and the total average price per share paid by the existing stockholders and the new investors purchasing shares of common stock in this offering: Minimum offering Number of shares owned Percent of shares owned Amount paid Average price per share Current shareholders $ $ New investors $ $ Total $ Midpoint offering Number of shares owned Percent of shares owned Amount paid Average price per share Current shareholders $ $ New investors $ $ Total $ 11 Maximum offering Number of shares owned Percent of shares owned Amount paid Average price per share $ Total $ PLAN OF DISTRIBUTION The common stock is being sold on our behalf by our sole officer and director, who will receive no commission on such sales. All sales will be made by personal contact by our sole officer and director, Charles C. Herlocher II. We will not be mailing our prospectus to anyone or soliciting anyone who is not personally known by Mr. Herlocher, or introduced to Mr. Herlocher and personally contacted by him or referred to him. We have no agreements, understandings or commitments, whether written or oral, to offer or sell the securities to any individual or entity, or with any person, including our attorney, or group for referrals and if there are any referrals, we will not pay finders fees. Mr. Herlocher will be selling the common stock in this offering relying on the safe harbor from broker registration under the Rule 3a4-1(a) of the Securities Exchange Act of 1934. Mr. Herlocher qualifies under this safe harbor because Mr. Herlocher (a) is not subject to a statutory disqualification, (b) will not be compensated in connection with his participation by the payment or other remuneration based either directly or indirectly on transactions in the securities, (c) is not an associated person of a broker dealer, and has not been an associated person of a broker dealer within the preceding twelve months, and (d) primarily performs, and will perform, after this offering, substantial duties for the issuer other than in connection with the proposed sale of securities in this offering, and he is not a broker dealer, or an associated person of a broker dealer, within the preceding 12 months, and he has not participated in selling securities for any issuer in the past 12 months and shall not sell for another issuer in the twelve months following the last sale in this offering. Additionally, he will be contacting relatives, friends and business associates to invest in this offering and provide them with a printed copy of the prospectus and subscription agreement. No printed advertising materials will be used for solicitation, no internet solicitation and no cold calling people to solicit interest for investment.Officers, directors and affiliates may purchase shares in this offering but are limited to a maximum of 10,000 shares each or a cumulative total of 10% of the aggregate offering sold. These sales will not count toward meeting the minimum offering. All affiliates purchasing the stock will sign a document stating that the shares they purchase will be for investment and not for resale. The money we raise in this offering before the minimum amount is sold will be held uncashed in a company safe where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit the funds in our bank account and retain the transfer agent who will then issue the shares. We do not have an escrow agreement or any other agreement regarding the custody of the funds we raise. Although we believe that creditors would not have access to the funds before the minimum amount is raised, there is a possibility they could gain access to the funds to satisfy liabilities of the company. If such access occurred, there is a possibility that the Company would not have them to refund to the investors if the minimum offering is not raised.The offering will end on October 12, 2010 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. The offering will close on October 12, 2010, if not terminated sooner. The subscription agreement will provide investors the opportunity to purchase shares at $0.75 per share by purchasing directly from the Company. The agreement also provides that investors are not entitled to cancel, terminate or revoke the agreement. In addition, if the minimum subscription is not raised by October 12, 2010, the subscription agreement will be terminated and any funds received will be promptly returned to the investors. 12 Certificates for shares of common stock sold in this offering will be delivered to the purchasers by Signature Stock Transfer, Inc., the stock transfer company chosen by the company as soon as the minimum subscription amount is raised. The transfer agent will only be engaged in the event that we obtain at least the minimum subscription amount in this offering. DESCRIPTION OF SECURITIES BEING REGISTERED We are offering for sale common stock in our company at a price of $0.75 per share. We are offering a minimum of 80,000 shares and a maximum of 666,667 shares. The authorized capital in our company consists of 50,000,000 shares of common stock, $0.001 par value per share.As of March 31, 2010 , we had 7,000,000 shares of common stock issued and outstanding. Every investor who purchases our common stock is entitled to one vote at meetings of our shareholders and to participate equally and ratably in any dividends declared by us and in any property or assets that may be distributed by us to the holders of common stock in the event of a voluntary or involuntary liquidation, dissolution or winding up of the company. The existing stockholders and all who subscribe to common shares in this offering do not have a preemptive right to purchase common stock offered for sale by us, and no right to cumulative voting in the election of our directors. These provisions apply to all holders of our common stock. INTERESTS OF NAMED EXPERTS AND COUNSEL The quarterly financial statements as of March 31, 2010 and 2009 included in this prospectus have been reviewed by LBB & Associates Ltd., LLP, Independent Registered Public Accounting Firm. The consolidated financial statements have been included in reliance upon the authority of them as experts in accounting and auditing. The consolidated financial statements as of December 31, 2009 and 2008 of the Company included in this prospectus have been audited by LBB & Associates Ltd., LLP, Independent Registered Public Accounting Firm, as set forth in their report. The consolidated financial statements have been included in reliance upon the authority of them as experts in accounting and auditing. Our attorney has passed upon the legality of the common stock issued before this offering and passed upon the common stock offered for sale in this offering. Our attorney is Victor L. McCall, The McCall Law Firm, PC, 14275 Midway Road, Suite 220, Addison,Texas 75001. The experts named in this registration statement were not hired on a contingent basis and have no direct or indirect interest in our Company. DESCRIPTION OF BUSINESS Global Condiments, Inc. (“GLOBAL” or The “Company”) operates as an Internet Wholesaler and Retailer of mustard, salsa and other food products.The Company is located in State College, Pennsylvania and was incorporated on September 17, 2009 under the laws of the State of Nevada. GLOBAL is the parent company of Herlocher Foods Online, L.L.C., (“HFO”), a company incorporated under the laws of the State of Pennsylvania. HFO was established in March 2007 and since that time has been operating from their offices in State College, Pennsylvania. GLOBAL is the holding company of HFO and HFO is the operating company of GLOBAL. HFO is a separate legal entity and a distributor of Herlocher Foods, Inc. Herlocher Foods, Inc., is a private corporation and the owners and executive officers are listed below. Charles C. Herlocher II, is the President of HFO and owns 6,500,000 shares (93%) of GLOBAL. Name Ownership % Office Charles C, Herlocher 51% Chairman of Board / Treasurer Charles C. Herlocher II 49% President / Secretary 13 Herlocher Foods, Inc., manufactures and markets Herlocher's Dipping Mustard and Herlocher's Dipping Salsa. Currently, HFO purchases 100% of its products from Herlocher Foods, Inc. making Herlocher Foods, Inc. its sole supplier. However, Herlocher Foods, Inc., and HFO do not have an agreement in place where HFO is named as the sole distributor of Herlocher Foods, Inc. products, nor is there an agreement in place where Herlocher Foods, Inc. is the exclusive supplier to HFO. In addition, Herlocher Foods Inc., currently provides HFO with office space and administrative support management (please see Note 4 to the financial statements).HFO plans to add additional suppliers as the business grows. Herlocher Foods, Inc. contracts with various distributors based on geographical locations and Mr. Herlocher has set-up HFO as a separate on-line distribution business in an attempt to create new markets through distribution. On September 17, 2009, GLOBAL, a private holding company established under the laws of Nevada, was formed in order to acquire 100% of the outstanding common stock of HFO.On September 17, 2009, GLOBAL issued 7,000,000 shares of common stock in exchange for a 100% equity interest in HFO.As a result of the share exchange, HFO became the wholly owned subsidiary of GLOBAL.As a result, the shareholders of HFO owned a majority of the voting stock of GLOBAL. Charles C. Herlocher II was the control person in each of the Companies immediately prior to and after the share exchange. The transaction was regarded as a reverse merger whereby HFO was considered to be the accounting acquirer as its shareholders retained control of GLOBAL after the exchange, although GLOBAL is the legal parent company.The share exchange was treated as a recapitalization of GLOBAL.As such, HFO (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if GLOBAL had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. GLOBAL is an Internet Wholesaler and Retailer of mustard, salsa and other food products. GLOBAL provides quality food products in two major sales segments and has plans for an additional segment; 1. Wholesale and Retail condiment sales: a. The sales are generated through the website (www.herlocher.com) where consumers and wholesalers can purchase product at wholesale prices. b. This represents 95% of current sales. 2. Wholesale and Retail condiment collegiate label sales: a. Your favorite colleges are displayed on your mustard label.HFO’s related party, Herlocher Foods Inc. (“Herlochers”), has licensee agreements with over 15 colleges to display their logos on the condiment jars (see website).HFO pays a fee, built into the price of the product, to Herlochers with every sale. b. This represents 5% of current sales. 3. Wholesale and Retail condiment private label sales. a. This segment is currently under development and plan to begin marketing in spring 2010. The company currently serves a customer base of over 500 accounts (as of March 31, 2010 ), yielding an average gross margin per sale between 10% to 50% . We do not have any contracts or arrangements of consequence with any customer or supplier. Our business model focuses on the ordering and delivery process. The following summarizes the order and delivery process: The customer utilizes HFO’s web portal at www.herlocher.com to place orders (note: there are an insignificant number of orders received via phone and fax): 1. Customer accesses website 2. Customer selects products to purchase which are then placed in their cart 3. Customer pays (if a returning customer, he or she accesses their account, a new customer sets up an account). 4. Order & payment confirmation is immediately available through the web portal (YAHOO service). 5. HFO receives order confirmation and order is shipped via UPS within 24 hours The product is staged in the Global segregated warehouse space prior to labeling and shipment. New and repeat customers are provided with product availability and choice as well as pricing information prior to ordering: 1. Customer demographic information is entered into the system during order processing 2. Credit card information is entered into system 3. Orders are processed, as above, for existing customers 14 HFO’s sales growth relies upon: · Repeat customer sales due to product quality, reliability and customer satisfaction; · New customer: (1) This is driven through word of mouth and advertising, (2) Large accounts: The Company is testing a Grocery specific EDI (Electronic Data Interface) program with a large account that will enable it to target large chains, like Giant Eagle. · With proceeds received from this offering the Company will utilize web-based advertising to target internet users and large companies that are electronically integrated. The money raised in this offering will be used in the following manner: 1. We will purchase industry best-in-class internet software to build and re-launch a new web site. 2. We will purchase online advertising through Google, Yahoo and other leading web portals to drive domestic and international online sales 3. We will hire additional staff to build this site and monitor our web presence, process orders and maintain the quality customer service our customers have come to expect. 4. We will purchase custom label machines to insure quality product and speed up the processing time required to fill orders.This will decrease our product cost. 5. We will purchase additional label inventory for the collegiate label line and private label line (when on-line). 6. Depending on how much is raised (mid-point or higher) we will look to rent warehouse space to inventory quantities that allow us to gain quantity discounts, increasing our margins.This facility would also house our purchased labeling equipment. Our corporate facilities are located in a 1,200 sf office at 415 E. Calder Way State College PA., which we share with other small businesses.We have no lease commitments as we are on a month to month lease based on our sales level. All product sold is bought in its finished state. We perform no assembly or manufacture.We are an established business, having been formed in March 2007. We do not plan to offer new products (condiments); however, we do plan to expand the product line to more collegiate and private labels.We also plan to enhance our ordering and production processes through the acquisition of cutting edge labeling machinery as well as purchase industry best-in-class internet software to facilitate the build-out of our internet marketing, ordering, and delivery processes. INDUSTRY & COMPETITION Our competition is primarily other specialty food manufacturers.We believe competition will be determined by price, service, and product selection. The Company believes it is competitive in all three categories. Price – Due to discount purchasing through container of competitively priced quality merchandise, the Company believes it has a competitive advantage with other providers of similar services. Selection – Through our current web portal and our available selection we believe we currently have a competitive advantage and with further development of the web-site we plan to enhance the customer’s ordering process with greater selection. Service – We are structured to meet the same delivery and turn-around time as our competitors (24 hours). MARKETING ACTIVITIES Marketing activities have been restricted by cash flow and as such have been limited to building a web site and word of mouth advertising. Going forward, through the proceeds of this offering, the Company intends to increase marketing activities through a rebuilt web site and aggressively marketing through the internet to drive customers to the website.Additionally marketing will be done through the use of printed circulars, newspapers, and trade magazines. 15 NUMBER OF EMPLOYEES The Company presently has one employee. We anticipate hiring an additional employee through the proceeds of this offering. GOVERNMENT REGULATION The Company’s business and products are not subject to material regulation. The Company’s operations are not dependent on patents, copyrights, trade secrets, know-how or other proprietary information. We do not anticipate doing so in the future. We are not under any confidentiality agreements or covenants. SUBSIDIARIES The Company has one subsidiary, Herlocher Foods Online, LLC, a Pennsylvania limited liability company. MERGERS & ACQUISITIONS On September 17, 2009, Global Condiments, Inc. ("GLOBAL"), a private holding company established under the laws of Nevada, was formed in order to acquire 100% of the outstanding membership interests of HFO.On September 17, 2009, GLOBAL issued 7,000,000 shares of common stock in exchange for a 100% equity interest in HFO.As a result of the share exchange, HFO became the wholly owned subsidiary of GLOBAL.As a result, the members of HFO owned a majority of the voting stock of GLOBAL.The transaction was regarded as a reverse merger whereby HFO was considered to be the accounting acquirer as its members retained control of GLOBAL after the exchange, although GLOBAL is the legal parent company.The share exchange was treated as a recapitalization of GLOBAL.As such, HFO (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if HFO had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. FURUTRE INDEBTEDNESS & FINANCING Currently, the Company has negligible cash on hand. The Company is not in breach of any note, loan, lease or other indebtedness or financing arrangement requiring the Company to make payments. We believe that by raising the minimum amount of funds in this offering we will have sufficient funds to cash flow our growth plans for a minimum of twelve months. PUBLIC INFORMATION We do not have any information that has been made public or that will require an investment or material asset of ours. Dependence on One or a Few Major Customers: We are not dependent on any one or a few major customers. Need for Governmental Approval of Principal Products or Services We are not aware of any governmental approval required for our principal products or services. Additional information: We have made no public announcements to date and have no additional or new products or services. In addition, we don’t intend to spend funds in the field of research and development; no money has been spent or is contemplated to be spent on customer sponsored research activities relating to the development of new products, services or techniques; and we don’t anticipate spending funds on improvement of existing products, services or techniques. 16 DESCRIPTION OF PROPERTY We sub-let office space in a 1,200 sf office at 415 East Calder Way, State College, PA 16801.Rent is based upon 5% of gross sales per month.This rent agreement is a month to month agreement. LEGAL PROCEEDINGS We are not involved in any legal proceedings at this time. SECURITIES BEING OFFERED We are offering for sale common stock in our Company at a price of $0.75 per share. We are offering a minimum of 80,000 shares and a maximum of 666,667 shares. The authorized capital in our Company consists of 50,000,000 shares of common stock, $0.001 par value per share and 20,000,000 shares of preferred stock, $0.001 par value per share.As of March 31, 2010 we had 7,000,000 shares of common stock issued and outstanding and no preferred shares outstanding. Every investor who purchases our common stock is entitled to one vote at meetings of our shareholders and to participate equally and ratably in any dividends declared by us and in any property or assets that may be distributed by us to the holders of common stock in the event of a voluntary or involuntary liquidation, dissolution or winding up of the Company. The existing stockholders and all who subscribe to common shares in this offering do not have a preemptive right to purchase common stock offered for sale by us, and no right to cumulative voting in the election of our directors. These provisions apply to all holders of our common stock. MANAGEMENTS DISCUSSION AND PLAN OF OPERATIONS Liquidity The Company is filing this Form S-1/A registration statement with the U.S. Securities & Exchange Commission (“SEC”) in order to raise funds to expand its business and execute its business plan. Trends, events or uncertainties impact on liquidity: As the Company expects revenue to trend toward the holiday and sports calendars and the Company anticipates liquidity needs during the off-peak periods.Off-peak periods will be financed, if needed, through shareholder advances.The only other known event to impact liquidity is the offering discussed in this registration statement. In addition to the preceding, the Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: Since inception the Company has had minimal profits and therefore has not generated positive cash flow from operations.The Company has relied on stretching its payables and accrued expenses to assist short-term working capital needs.For the period ending March 31, 2010 , and the years ending December 31, 2009 and 2008, Net Cash Provided by (Used) in Operating Activities were as follows, along with the impact of the change in accounts payables and accrued expenses. Net Cash from Operations AP/Accrual Change March 31, 2010 $ $ December 31, 2009 $ ) $ December 31, 2008 $ ) $ ) Long Term Liquidity: The long term liquidity needs of the Company are projected to be met primarily through the cash flow provided by operations. Cash flow from Operating Activities is expected to improve as sales increase in 2010. 17 Capital Resources At the time of this filing the Company has no capital commitments.If this registration statement is approved, we plan to purchase a custom labeling machine and if the minimum is raised, a used one for about $8,000 and if the maximum is raised, up to $25,000 depending on options.We also plan to purchase a fork lift truck and warehouse racking which would commit up to an additional $50,000 if the maximum is raised.Total amount to be committed after approval and raising of funds will be between $8,000 (if the minimum is raised) and $75,000 (if the maximum is raised). Computers were purchased in the three months ending March 31, 2010 for $7,304.The computers have been capitalized as of March 31, 2010. Trends, events or uncertainties The Company has not been in existence long enough and has limited sales data to determine whether sales fluctuations are truly a result of trends.The Company believes that sales will trend with promotions that typically follow the holiday and sports calendars and this will be monitored over the next few quarters.There are no other known events or uncertainties. Material Changes in Financial Condition WORKING CAPITAL: Working Capital for the three months ended March 31, 2010 decreased by $19,894 or 200% to negative $29,872 versus the year ended December 31, 2009.This reduction is primarily due to an increase in accrued expenses and payable-trade of $14,925 and an increase in accounts payable-related party of $2,873.Accounts receivable also decreased and negatively impacted working capital $1,545. Working capital for the year ended December 31, 2009 decreased by $12,086, or 573%, to $9,978.This reduction is primarily due to an increase in accrued payable-trade of $11,463 and an increase in accounts payable-related party of $1,996.Accounts receivable also positively impacted working capital as it increased to $2,116 (net). Working Capital for the year ended December 31, 2008 decreased $652 or 24% to $2,108.The change in working capital is directly related to the net loss for the year of $652 as the Company used cash to reduce accounts payable by $2,685. Working Capital Change March 31, 2010 $ ( 29,872 ) $ ( 19,894 ) December 31, 2009 $ ) $ ) December 31, 2008 $ $ ) STOCKHOLDER’S EQUITY: Stockholder’s Equity decreased by $9,946 to $19,924 or 100% due to the net loss of $9,946.The loss is mainly due to the low level of sales in relation to expenses.Please see the section on ‘Material Changes in Results of Operations’ that discusses in more detail the reasons for the loss. Stockholder’s Equity decreased by $12,086 or 573% due to the net loss of $12,086 in the year ended December 31, 2009.The loss is mainly due to the low level of sales in relation to expenses.Please see the section on ‘Material Changes in Results of Operations’ that discusses in more detail the reasons for the loss. Stockholder’s Equity decreased by $652 or 24% to $2,108 in the year ended December 31, 2008.This change is directly related to the net loss for the year of $652. Stockholder’s Equity Change March 31, 2010 $ ( 19,924 ) $ ( 9,946 ) December 31, 2009 $ ) $ ) December 31, 2008 $ $ ) GOING CONCERN: The Company has minimal operations and has working capital of negative $29,872 and negative $9,978 as of March 31, 2010 and December 31, 2009 respectively. Because of this negative working capital and limited operating history and limited operations, the Company may require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans or sale of common stock, or both or loans from management if there is need for liquidity to alleviate the substantial doubt to continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital cannot be generated, the Company may not be able to continue its operations. 18 Material Changes in Results of Operations Results for the Three Months Ended March 31, 2010 As of March 31, 2010, our cash balance was $715. REVENUE Our sales for the three months ended March 31, 2010 were $24,741 compared to $13,482 for the three months ended March 31, 2009. The increase is related to an increase in volume related wholesale orders of about $19,000.Average sales per customer in the three months ended March 31, 2010 versus 2009 was $195 and $85, respectively, and improvement of $110 per customer. All revenue was from The Company’s continuing operations. OPERATING EXPENSES: Operating expenses were $13,117 and $1,739 for the three months ended March 31, 2010 and 2009 respectively.The increased costs of $11,378 are related to management fees of $1,500, professional fees of $6,600 (for audit associated with this filing), increased rent of $2,275, and increased selling related expenses of $800.All expenses incurred by the Company resulted from continuing operations and resulted in the normal course of business.The above expenses due not include depreciation expense which was $203 and $0 for the three months ending March 31, 2010 and 2009, respecetively. NET LOSS: Net loss for the three months ended March 31, 2010 was $9,946 compared to a net income of $4,265 for the three months ending March 31, 2009, a decrease of $14,211.Sales increased by about $11,260 in 2010, and at 2009 margin rates of 44.5%, the margin flow through expectation would have been $5,000.Margin deterioration of 31.9% points (due to the increased wholesale orders) or $3,600 and the impact of the operating expenses discussed above, were the reasons for the decline in income. Results for the Year Ended December 31, 2009 As of December 31, 2009, our cash balance was $1,298. REVENUE Our sales for the year ended December 31, 2009 were $88,007 compared to $8,942 for the year ended December 31, 2008. The increase is related to 277 new customers, from 210 to 487.Average sales per customer in the year ended December 31, 2009 versus 2008 was $181 and $43, respectively, and improvement of $138 per customer.Increased advertising efforts have contributed to the increase.All revenue was from The Company’s continuing operations. OPERATING EXPENSES: Operating expenses were $36,145 and $5,375 for the years ended December 31, 2009 and 2008 respectively.The increased costs of $30,770 are related to management fees of $10,300, professional fees of $10,300 (for audit and legal associated with this filing), increased rent of $4,275, and increased sales commission of $1,190 (due to increased sales).All expenses incurred by the Company resulted from continuing operations and resulted in the normal course of business. NET LOSS: Net loss for the years ended December 31, 2009 and 2008 were $12,086 and $652, an increase of $11,434.Sales increased by about $79,000 in 2009, and at 2008 margin rates of 28.8%, the margin flow through expectation would have been $21,000.Margin deterioration of 1.5% points or $1,300 and the impact of the operating expenses discussed above, were the reasons for the decline in income. Seasonality The Company currently does not experience any seasonality.Please see previous discussion above on trends. Critical Accounting Policies The Company does not have any critical accounting policies that have material levels of subjectivity and judgment necessary to account for highly uncertain matters. Off-Balance Sheet Arrangements The Company does not have nor does it plan to have any off-balance sheet arrangements. 19 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS We have had no disagreements with them on accounting and disclosure issues. DIRECTORS, EXECUTIVE OFFICERS AND SIGNIFICANT EMPLOYEES The directors and officers of the Company, their ages and principal positions are as follows: Charles C. Herlocher II 46 Director, President; Secretary, Treasurer Chief Financial Officer and Chief Accounting Officer Background of Directors and Executive Officers: Charles C. Herlocher II. After graduating from High School at Westtown School, Pennsylvania in 1982, Mr. Herlocher attended Boston University where he graduated with a Bachelor of Science in Business Administration in 1986.After graduation Mr. Herlocher spent five years in commercial real estate working for Boston University, as the Operations Manager in their Office of Rental Property Management.In this capacity Mr. Herlocher dealt directly with both residential and commercial tenants as well as University officials in servicing the tenants and maintaining budgets.During his time working for Boston University Mr. Herlocher attended Bentley College and graduated with a Master of Business Administration in 1992. In 1992 Mr. Herlocher left Boston University and returned to State College, Pennsylvania to become President of Herlocher Foods, Inc. a manufacturing company that markets and sells consumer food products domestically to local and national grocery store chains.During this time Mr. Herlocher has overseen an expansion and growth of Herlocher Foods, expanding the business into new geographical and niche markets.In 2009 Mr. Herlocher started Global Condiments with the express purpose of penetrating the internet and international markets. Mr. Herlocher splits his time between Global Condiments and Herlocher Foods and on any given day can spend up to four hours working on Global Condiments as he is the sole employee and is in the process of building the business.Once the business is established, sales increase and after this filing is approved, it is expected that Mr. Herlocher’s time each day will be reduced. 20 REMUNERATION OF DIRECTORS AND OFFICERS Our sole officer and director received the following compensation for the three months ending March 31, 2010 and the years of 2009 and 2008. He has no employment contract with the Company. Name of Person Receiving compensation Capacity in which he served to receive remuneration Aggregate remuneration Charles C. Herlocher II President, Secretary and Treasurer 2010 -$0 2009 -$0 2008 -$0 As of the date of this offering, our sole officer is our only employee. We have no plans to pay remuneration to any other officer in or associated with our company. When we have funds and/or revenue, our board of directors will determine any other remuneration at that time. INTEREST OF MANAGEMENT AND OTHERS IN CERTAIN TRANSACTIONS In September 2007, we exchanged 7,000,000 shares of common stock for 100% of the membership interests of HERLOCHER FOODS ONLINE, LLC, a Pennsylvania LLC with equity of $10,413 In this transaction, the president of the Company received 6,500,000 shares of common stock for the equity in HFO. Mr. Herlocher directly took the initiative in founding and organizing the business and therefore under Rule 405 of the Securities Act is a Promoter. Following please find all related party transaction detailed, including parties and amounts transacted, during the last three fiscal years. Under a contract with the Company beginning January 1, 2008, Herlocher Foods, Inc. provides general office space and administrative support at 5% of gross sales. For the three months ended March 31, 2010 and the years ended December 31, 2009 and 2008 the amounts charged were $1,237 , $4,722 and $447 respectively. The Company purchases all of its product from Herlocher Foods, Inc (a related party – our President is also an officer and minority shareholder of Herlocher Foods, Inc.). For the three months ended March 31, 2010 and the years ended December 31, 2009 and 2008 the amounts purchased were $20,909, $63,948, and $4,247, respectively. On September 30, 2009 the Company signed a contract with Herlocher Foods, Inc. to provide Management Services at a cost of $500-$5,000 per month beginning October 1, 2009.This agreement can be cancelled by either party with a 30 day written notice.Total management services expenses for the three months ended March 31, 2010 and the years ended December 31, 2009 and 2008 were $1,500 , $13,333 and $3,000 respectively. Global Condiments, Inc. does not have a parent or any other affiliate other than HFO.Our President, Mr. Herlocher, who owns 93% of Global Condiments, Inc., is also an officer and minority shareholder of Herlocher Foods, Inc., a private manufacturer and marketing company.Mr. Herlocher owns 49% of Herlocher Foods, Inc., and is in a position of decision making but must follow internal procedures for selling product from Herlocher Foods, Inc., to HFO.This requires board approval of all members. On August 1, 2008 the Company entered into a sales commission agreement with an individual (John Flude) providing a commission of 20% of sales related to his efforts.This agreement can be cancelled by either party with a 30 day written notice.Amounts charged through the three months ended March 31, 2010 and the years ended December 31, 2009 and 2008 were $373 , $2,012 and $823 respectively. As of the date of this filing, there are no other agreements or proposed transactions, whether direct or indirect, with anyone, but more particularly with any of the following: *a director or officer of the issuer; *any principal security holder; *any promoter of the issuer; *any relative or spouse, or relative of such spouse, of the above referenced persons. 21 PRINCIPAL SHAREHOLDERS The following table lists the officers, directors and stockholders who, at the date hereof, own of record or beneficially, directly or indirectly, more than 5% of the outstanding common stock, and all officers and directors of the Company: Title / relationship to issuer Name of Owner Amount Owned Before the offering Percent Amount Owned After the offering Percent President, Secretary and Director Charles C. Herlocher II 415 East Calder Way State College, Pennsylvania 16801 92.86% 6,500,000 91.81% Minimum 91.81% 88.64% Maximum 84.78% 84.78% No options, warrants or rights have been issued by the Company. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our bylaws provide that the liability of our officers and directors for monetary damages shall be eliminated to the fullest extent permissible under Nevada Law, which includes elimination of liability for monetary damages for defense of civil or criminal actions. The provision does not affect a director’s responsibilities under any other laws, such as the federal securities laws or state or federal environmental laws. The position of the U.S. Securities & Exchange Commission under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the “Act”) may be permitted to directors, officers and controlling persons of the small business issuer pursuant to the foregoing provisions, or otherwise, the small business issuer has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. We have no underwriting agreement and therefore no provision for indemnification of officers and directors is made in an underwriting by a broker dealer. TRANSFER AGENT We will serve as our own transfer agent and registrar for the common stock until such time as this registration is effective and we sell the minimum offering, then we intend to retain Signature Stock Transfer, Inc., 2301 Ohio Drive, Suite 100, Plano, Texas 75093. 22 GLOBAL CONDIMENTS, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 ASSETS (Unaudited) March 31, 2010 (Audited) December 31, 2009 Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Other Current Assets Total Current Assets Inventory - Fixed Assets, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable – Trade Total Current Liabilities TOTAL LIABILITIES Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 20,000,000 authorized, -0-issued and outstanding as March 31, 2010 and December 31, 2009 - - Common stock, $0.001 par value, 50,000,000 authorized, 7,000,000 issued and outstanding Additional paid-in-capital as March 31, 2010 and December 31, 2009 ) ) Retained Earnings (Deficit) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. F-1 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2010 and 2009 (Unaudited) Three Months Three Months March 31, 2010 March 31, 2009 REVENUES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation Expense - Selling and Advertising Expenses Other General Expenses Total Operating Expenses NET OPERATING INCOME (LOSS) ) OTHER INCOME (EXPENSE) Interest Income - Interest Expense - - Total Other Income (Expense) - Net Income (loss) $ ) $ Basic and diluted weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) See accompanying summary of accounting policies and notes to consolidated financial statements. F-2 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2010 and 2009 (Unaudited) March 31, 2010 March 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ ) $ Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Expense Changes in assets and liabilities: Accounts Receivable - Inventory ) Other Assets ) ) Accounts Payable – Related Party ) Accounts Payable – Trade - NET CASH PROVIDED BY(USED IN) OPERATING ACTIVITIES CASH FLOWS USED IN INVESTING ACTIVITIES Purchase of Fixed Assets ) - NET CASH PROVIDED BY(USED IN) INVESTING ACTIVITIES ) - NET CASH PROVIDED BY(USED IN) FINANCING ACTIVITIES - - NETCHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash Paid During the Period for Interest Expense $ - $ - Cash Paid During the Period for Taxes $ - $ - See accompanying summary of accounting policies and notes to consolidated financial statements. F-3 GLOBAL CONDIMENTS, INC. Notes to the Consolidated Financial Statements March 31, 2010 (Unaudited) NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Global Condiments, Inc. (The “Company” or "GLOBAL") operates as an Internet Wholesaler and Retailer of mustard, salsa and other food products.The Company is located in State College, Pennsylvania and was incorporated on September 17, 2009 under the laws of the State of Nevada. Global Condiments, Inc., is the parent company of Herlocher Foods Online, L.L.C., (“HFO”), a company incorporated under the laws of the State of Pennsylvania. HFO was established on March 2, 2007 and for the past two and a half years has been operating from their offices in State College, PA. GLOBALwas formed in order to acquire 100% of the outstanding membership interests of HFO.On September 17, 2009, GLOBAL issued 7,000,000 shares of common stock in exchange for a 100% equity interest in HFO.As a result of the share exchange, HFO became the wholly owned subsidiary of GLOBAL,and the formermembers of HFO owned a majority of the voting stock of GLOBAL.The transaction was regarded as a reverse merger whereby HFO was considered to be the accounting acquirer as its members retained control of GLOBAL after the exchange, although GLOBAL is the legal parent company.The share exchange was treated as a recapitalization of GLOBAL.As such, HFO (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if HFO had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Unaudited Interim Financial Statements: The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to make the financial statements not misleading, and to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. It is presumed that users of this interim financial information have read or have access to the audited financial statements and footnote disclosure for the preceding fiscal year. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. F-4 NOTE 2 – INVENTORY Inventory is comprised of product for resale, specifically, mustard.As of March 31, 2010 there were 150 jars of mustard in inventory with a value of $2,847.As of December 31, 2009 there was $0 of inventory on hand. NOTE 3 – RELATED PARTY TRANSACTIONS Under a contract with the Company beginning January 1, 2008, Herlocher Foods, Inc. provides general office space and administrative support at 5% of gross sales.For the three months ended March 31, 2010 and 2009 the amounts charged were $1,237 and $674 respectively. The Company currently purchases all of the product from Herlocher Foods, Inc.In the three months ended March 31, 2010 and 2009 the amounts purchased were $20,909 and $4,043.The Company does not have a written supplier / distributor agreement with Herlocher Foods, Inc., nor is the Company an exclusive distributor. On September 30, 2009 the Company signed a contract with Herlocher Foods, Inc. to provide Management Services at a cost of $500-$5,000 per month, depending on activity, beginning October 1, 2009.This agreement can be cancelled by either party with a 30 day written notice.Total management services expenses for the three months ended March 31, 2010 and 2009 were $1,500 and $0, respectively. NOTE 4 – FINANCIAL CONDITION AND GOING CONCERN The Company has minimal operations and has negative working capital of approximately $29,900 as of March 31, 2010. Because of this low level of working capital and limited operating history and limited operations, the Company may require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans, sale of common stock or loans from management if there is need for liquidity to alleviate the substantial doubt of continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital cannot be generated, the Company may not be able to continue its operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-5 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Global Condiments, Inc. State College, PA We have audited the accompanying consolidated balance sheets of Global Condiments, Inc. (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for each of the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Global Condiments, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 5 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2010 raise substantial doubt about its ability to continue as a going concern. The 2009 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas April 6, 2010 F-6 GLOBAL CONDIMENTS, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2 ASSETS December 31,2009 December 31, 2008 Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net - Other Current Assets - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable – Related Party $ $ Accounts Payable – Trade - Total Current Liabilities TOTAL LIABILITIES Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 20,000,000 authorized, -0-issued and outstanding as December 31, 2009 and 2008 - - Common stock, $0.001 par value, 50,000,000 authorized, 7,000,000 issued and outstanding Additional paid-in-capital as December 31, 2009 and 2008 ) ) Retained Earnings (Deficit) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. F-7 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 Year Ended Year Ended December 31, 2009 December 31, 2008 REVENUES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling and Advertising Expenses Other General Expenses Total Operating Expenses NET OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest Income - 28 Interest Expense - - Total Other Income (Expense) - 28 Provision for Income Taxes - - Net Loss $ ) $ ) Basic and diluted weighted average shares outstanding Basic and diluted net loss per share $ ) $ ) See accompanying summary of accounting policies and notes to consolidated financial statements. F-8 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For the Years Ended December 31, 2009 and 2008 Additional Common Common Paid In Retained Shares Amount Capital Earnings (Deficit) Totals Balances:December 31, 2007 $ $ ) $ $ Net Loss - - - ) ) Balances: December 31, 2008 ) Net Loss - - - ) ) Balances: December 31, 2009 $ $ ) $ ) $ ) See accompanying summary of accounting policies and notes to consolidated financial statements. F-9 GLOBAL CONDIMENTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 December 31, 2009 December 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Bad Debt Expense - Changes in assets and liabilities: Accounts Receivable ) - Other Assets ) - Accounts Payable – Related Party ) Accounts Payable – Trade - NET CASH PROVIDED BY(USED IN) OPERATING ACTIVITIES ) ) NET CASH PROVIDED BY(USED IN) INVESTING ACTIVITIES - - NET CASH PROVIDED BY(USED IN) FINANCING ACTIVITIES - - NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Cash Paid During the Period for Interest Expense $ - $ - Cash Paid During the Period for Taxes $ - $ - See accompanying summary of accounting policies and notes to consolidated financial statements. F-10 GLOBAL CONDIMENTS, INC. Notes to the Consolidated Financial Statements December 31, 2009 NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: Global Condiments, Inc. (The “Company” or "GLOBAL") operates as an Internet Wholesaler and Retailer of mustard, salsa and other food products.The Company is located in State College, Pennsylvania and was incorporated on September 17, 2009 under the laws of the State of Nevada. Global Condiments, Inc., is the parent company of Herlocher Foods Online, L.L.C., (“HFO”), a company incorporated under the laws of the State of Pennsylvania. HFO was established on March 2, 2007 and for the past two and a half years has been operating from their offices in State College, PA. GLOBALwas formed in order to acquire 100% of the outstanding membership interests of HFO.On September 17, 2009, GLOBAL issued 7,000,000 shares of common stock in exchange for a 100% equity interest in HFO.As a result of the share exchange, HFO became the wholly owned subsidiary of GLOBAL,and the formermembers of HFO owned a majority of the voting stock of GLOBAL.The transaction was regarded as a reverse merger whereby HFO was considered to be the accounting acquirer as its members retained control of GLOBAL after the exchange, although GLOBAL is the legal parent company.The share exchange was treated as a recapitalization of GLOBAL.As such, HFO (and its historical financial statements) is the continuing entity for financial reporting purposes. The financial statements have been prepared as if HFO had always been the reporting company and, on the share exchange date, changed its name and reorganized its capital stock. Significant Accounting Policies: The financial statements and notes are representations of the Company’s management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud.The Company's system of internalaccounting control is designed to assure, among other items, that1) recordedtransactionsare valid;2) validtransactionsare recorded;and3) transactionsarerecorded in the properperiod in a timelymanner to produce financialstatements which present fairly the financialcondition,results of operationsand cashflows of theCompanyfor therespectiveperiodsbeing presented. F-11 FASB Accounting Standards Codification: In June 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance concerning the organization of authoritative guidance under U.S. Generally Accepted Accounting Principles (“GAAP”). This new guidance created the FASB Accounting Standards Codification (“Codification”).The Codification has become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. The Codification became effective for the Company in its quarter ended September 30, 2009. As the Codification is not intended to change or alter existing U.S. GAAP, it did not have any impact on the Company’s consolidated financial statements. On its effective date, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative. Basis of Presentation and Consolidation: The Company prepares its financial statements on the accrual basis of accounting.All intercompany balance and transactions are eliminated.Investments in subsidiaries are reported using the consolidation method. Cash and Cash Equivalents: All highly liquid investments with original maturities of three months or less at date of purchase are included in cash and cash equivalents.All deposits are maintained in FDIC insured depository accounts in local financial institutions and balances are insured up to $250,000. Fair Value of Financial Instruments: Accounting Standards Codification (“ASC”)Topic 820, “Fair Value Measurements and Disclosures” (formally SFAS No. 107), defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and requires certain disclosures about fair value measurements.In general, fair value of financial instruments are based upon quoted market prices, where available.If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market based parameters.Valuation adjustments may be made to ensure that financial instruments are recorded at fair value.These adjustments may include amounts to reflect counterparty credit quality and the Corporation’s credit worthiness, among other things, as well as unobservable parameters.Any such valuation adjustments are applied consistently over time.At December 31, 2009, the carrying value for cash and cash equivalents, accounts receivable and accounts payable approximate their value due to their short maturities. Accounts Receivable: Accounts receivable are carried at their face amount, less an allowance for doubtful accounts.On a periodic basis, the Company evaluates accounts receivable and establishes the allowance for doubtful accounts based on a combination of specific customer circumstances and credit conditions, based on a history of write offs and collections.The Company’s policy is generally not to charge interest on trade receivables after the invoice becomes past due.A receivable is considered past due if payments have not been received within agreed upon invoice terms.The Company provides an allowance for all receivables that are: 1) greater than 90 days old and the balances at December 31, 2009 and December 31, 2008 respectively were $265 and $0; and 2) by specific identification after reviewing balances that are past due.Allowances for Doubtful Accounts totaled $265 at December 31, 2009 and $0 at December 31, 2008.Write offs are recorded at a time when a customer receivable is deemed uncollectible. Fixed Assets: Our proposed fixed asset policy is as follows.Fixed assets will be stated at cost if purchased, or at fair value in a nonmonetary exchange, less accumulated depreciation. Major renewals and improvements will be capitalized; minor replacements, maintenance and repairs will be charged to current operations. Depreciation will be computed by applying the straight-line method over the estimated useful.At December 31, 2009 and December 31, 2008 the Company had no fixed assets. Revenue Recognition: The Company recognizes revenue in accordance with ASC 605-10, "Revenue Recognition in Financial Statements," (formerly SFAS No. 48).Revenue will be recognized only when all of the following criteria have been met: ● Persuasive evidence of an arrangement exists; ● Ownership and all risks of loss have been transferred to buyer, which is upon; ● The price is fixed and determinable; and ● Collectability is reasonably assured. F-12 All inventory is shipped to customers FOB shipping point.The risk of loss transfers to the customer at the time of shipment.Currently all revenue is generated from the sale of products and no revenue is earned from services rendered. The Company’s return policy allows customers to return products for up to 30 days after shipment.Customer returns were $273 and $0 for the years ended December 31, 2009 and 2008 respectively and $0 and for the three months ended December 31, 2009 and 2008.In accordance with ASC 605-10, "Revenue Recognition when Right of Return Exists," (formerly SFAS No. 48) revenue is recorded net of a reserve to estimate returns, markdowns, price concessions and warranty costs. Such reserve is based on management's evaluation of historical experience and company and industry trends.As of December 31, 2009, due to the returns for the past 90 days being $0, the allowance for estimated returns was $0. Revenue is recorded net of any sales taxes charged to customers. Cost of Goods Sold: Cost of goods sold consists primarily of product purchased from Herlocher Foods, Inc., which is a related party. Shipping and Handling Costs: Shipping and handling is charged to the customer based on the exact cost that the carrier charges the company to ship the item.Shipping and handling costs were $5,553 and $3,180 for the years ended December 31, 2009 and 2008, respectively. Advertising The Company’s advertising expenses were $1,170 and $0 for the years ended December 31, 2009 and 2008, respectively. Taxes: No provision for income taxes has been made in the consolidated statements through September 17, 2009 since the wholly owned subsidiary was a “pass through” entity, whereby the partners were individually liable for the tax on their share of the LLC’s income. On September 17, 2009, as described in Note 1, the Company completed a reverse merger and the Company adopted ASC 740-10(formerlyStatement of Financial Accounting Standards ("SFAS"), No. 109 "Accounting for Income Taxes"), which uses the assets and liability method of accounting for income taxes. Under the assets and liability method of ASC 740-10, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company did not have any significant taxable income for the period from September 17, 2009 through December 31, 2009. Earnings per Share: Earnings per share (basic) is calculated by dividing the net income (loss) by the weighted average number of common shares outstanding for the period covered.As the Company has no potentially dilutive securities, fully diluted earnings per share is identical to earnings per share (basic). Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Recently Issued Accounting Pronouncements: The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow.See Note 6 for recent accounting pronouncements. F-13 NOTE 2 – EQUITY The Company is authorized to issue 20,000,000 preferred shares at a par value of $0.001 per share. These shares have full voting rights.At December 31, 2009 and December 31, 2008, there were zero shares issued and outstanding. The Company is authorized to issue 50,000,000 common shares at a par value of $0.001 per share. These shares have full voting rights.At December 31, 2009 and December 31, 2008, there were 7,000,000 shares issued and outstanding. NOTE 3 – INCOME TAXES No provision for income taxes has been made in the consolidated statements through December 31, 2009 since the wholly owned subsidiary was a “pass through” entity until September 17, 2009, whereby the partners were individually liable for the tax on their share of the LLC’s income. On September 17, 2009, as described in Note 1, the Company completed a reverse merger and the Company adopted ASC 740-10(formerlyStatement of Financial Accounting Standards ("SFAS"), No. 109 "Accounting for Income Taxes"), which uses the assets and liability method of accounting for income taxes. Under the assets and liability method of ASC 740-10, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company did not have any significant taxable income for the period from September 17, 2009 through December 31, 2009. Deferred tax assets at December 31, 2009 and 2008 consisted of the following: Prior year deferred tax asset $ 0 $ 0 Tax benefit for current year 0 Total deferred tax asset 0 Less: Valuation Allowance ) (0 ) Net Deferred Tax Asset $ 0 $ 0 The net deferred tax asset generated by the loss carryforward has been fully reserved. The cumulative net operating loss carry-forward is approximately $12,000 at December 31, 2009, and will expire in the years 2025 through 2029.The net change in the valuation allowance is approximately $4,000 for the years ended December 31, 2009. The difference in the income tax benefit not shown in the consolidated statements of operations and the amount that would result if the U.S. Federal statutory rate of 25% were applied to pre-tax loss for 2009 and 2008 is attributable to the valuation allowance. The realization of deferred tax benefits is contingent upon future earnings and is fully reserved at December 31, 2009 and December 31, 2008. NOTE 4 – RELATED PARTY TRANSACTIONS Under a contract with the Company beginning January 1, 2008, Herlocher Foods, Inc. provides general office space and administrative support at 5% of gross sales.In the years ended December 31, 2009 and 2008 the amounts charged were $4,722 and $447 respectively. The Company currently purchases all of the product from Herlocher Foods, Inc.In the years ended December 31, 2009 and 2008 the amounts purchased were $63,948 and $4,247.The Company does not have a written supplier / distributor agreement with Herlocher Foods, Inc., nor is the Company an exclusive distributor. On September 30, 2009 the Company signed a contract with Herlocher Foods, Inc. to provide Management Services at a cost of $500-$5,000 per month, depending on activity, beginning October 1, 2009.This agreement can be cancelled by either party with a 30 day written notice.Total management services expenses for the years ending December 31, 2009 and 2008 were $13,333 and $3,000, respectively. F-14 NOTE 5 – FINANCIAL CONDITION AND GOING CONCERN The Company has minimal operations and has negative working capital of approximately $9,980 and working capital of approximately $2,100 as of December 31, 2009, and December 31, 2008, respectively. Because of this low level of working capital and limited operating history and limited operations, the Company may require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans, sale of common stock or loans from management if there is need for liquidity to alleviate the substantial doubt to continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital cannot be generated, the Company may not be able to continue its operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 6 – SUBSEQUENT EVENTS In May 2009, the FASB issued ASC 855-10, “Subsequent Events”, (formerly SFAS No. 165, “Subsequent Events,” which establishes general standards for accounting for and disclosure of events that occur after the balance sheet date throughout the date the financial statements are issued.In conjunction with the preparation of these financial statements, an evaluation of subsequent events was performed throughthe date the financial statements were issued.No reportable subsequent events were noted. F-15 NOTE 7 – RECENT ACCOUNTING PRONOUNCEMENTS In 2009, the FASB issued the following guidance; FASB ASC 860-10-05: "Accounting for Transfers of Financial Assets—(Prior authoritative literature: FASB Statement No. 166 an amendment of FASB Statement No. 140"), which will be effective for the first annual or quarterly period after November 15, 2009. FASB ASC 810-10-05: "Accounting for Transfers of Financial Assets,(Prior authoritative literature:FASB Statement No. 167 “Amendments to FASB Interpretation No. 46(R)”). Which is for the first annual or quarterly period after November 15, 2009. FASB ASC 825: “Interim Disclosures about Fair Value of Financial Instruments (Prior authoritative literature: FSP No. FAS 107-1 and APB 28-1) FASB ASC 320-10-65-4:“Recognition and Presentation of Other-Than-Temporary Impairments”, (Prior authoritative literature: FSP No. FAS 115-2 and FAS 124-2). FASB ASC 820-10-65-4: “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”(Prior authoritative literature FSP No. FAS 157-4). Management has reviewed these new standards and believes that they will have no material impact on the financial statements of the Company. F-16 PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 1.Indemnification of Directors and Officers Our certificate of incorporation provides that the liability of our officers and directors for monetary damages shall be eliminated to the fullest extent permissible under Nevada Revised Statutes, which includes elimination of liability for monetary damages for defense of civil or criminal actions. The provision does not affect a director’s responsibilities under any other laws, such as the federal securities laws or state or federal environmental laws. Article Nine of our Articles of Incorporation states: The corporation shall indemnify the directors and officers of the corporation, and of any subsidiary of the corporation, to the full extent provided by the laws of the State of Nevada. Expenses incurred by a director or officer in defending a civil or criminal action, suit or proceeding shall be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the corporation. In addition, the corporation may advance expenses of such nature on any other terms and/or in any other manner authorized by law. Item 2.Other Expenses of Issuance and Distribution All expenses, including all allocated general administrative and overhead expenses, related to the offering or the organization of the Company will be borne by the Company. The following table sets forth a reasonable itemized statement of all anticipated out-of-pocket and overhead expenses (subject to future contingencies) to be incurred in connection with the distribution of the securities being registered, reflecting the minimum and maximum subscription amounts. Minimum Maximum SEC Filing Fee $ 64 $ 64 Printing and Engraving Expenses Legal Fees and Expenses Edgar Fees Accounting Fees and Expenses Blue Sky Fees and Expenses Miscellaneous TOTAL $ $ As more shares are sold, we anticipate legal fees to increase due to the likelihood of investors being from other states which could result in state blue sky securities filings. Although our legal fees are not contingent on the number of shares sold, it is likely that the legal fees will increase as our attorney will charge us for these filings. Also, as more shares are sold, our printing expenses will increase. II-1 Item 3.Undertakings 1(a) Rule 415 Offering.As the registrant is registering securities under Rule 415 of the Securities Act of 1933, the registrant, as the issuer, will: (1)File, during any period in which it offers or sales are being made, a post-effective amendment to this Registration Statement to: (i)Include any prospectus required by section 10(a)(3) of the Securities Act; and (ii)Reflect in the prospectus any facts or events after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate,, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) (230.424(b) of this chapter) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii)Include any additional with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement provided however, that: Paragraphs (a)(1)(i) and (a)(1)(ii) of this section do not apply if the registration statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to section 13 or section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement; and Paragraphs (a)(1)(i), (a)(1)(ii) and (a)(1)(iii) of this section do not apply if the registration statement is on Form S-3 or Form F-3 and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to section 13 or section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule 424(b) that is part of the registration statement. (2)For the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment as a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)The Company will remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. The Company is not a foreign private issuer. (4)To any purchaser in the initial distribution of the securities, the undersigned registrant under the Securities Act of 1933 undertakes that in a primary offering of securities of the undersigned registrant pursuant to the registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. Registrant hereby undertakes to request acceleration of the effective date of the registration statement under Rule 461 of the Securities Act: Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the "Act”) may be permitted to directors, officers and controlling persons of the small business issuer pursuant to the foregoing provisions, or otherwise, the small business issuer has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than payment by the small business issuer of expenses incurred or paid by a director, officer or controlling person of the small business issuer in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the small business issuer will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed by the Securities Act and will be governed by the final adjudication of such issue. II-2 1(b)If the registrant is subject to Rule 430C, for the purpose of determining liability to any purchaser, the registrant will: For each prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. Item 4.Unregistered Securities Issued or Sold Within One Year In September 2009, the Company issued 7,000,000 shares of common stock in exchange for 100 % of the outstanding interests of HERLOCHER FOODS ONLINE, LLC, a Pennsylvania limited liability company established in 2007. Of the 7,000,000 shares issued, the President received 6,500,000 shares and two other investors received 250,000 and 250,000, each receiving their stock for their respective ownership in GLOBAL CONDIEMENTS, Inc., a Nevada Corporation.At the date of the exchange, the equity received for these shares was 10,413. This stock was issued under the exemption under the Securities Act of 1933, section 4(2); this section states that transactions by an issuer not involving any public offering is an exempted transaction. The company relied upon this exemption because in a private transaction in September 2007, the shareholders of a private corporation received their respective shares for their ownership of HERLOCHER FOODS ONLINE, LLC which they received for equity in that company of $10,413. The certificates evidencing the securities bear legends stating that the shares may not be offered, sold or otherwise transferred other than pursuant to an effective registration statement under the Securities Act, or an exemption from such registration requirements. II-3 SIGNATURES In accordance with the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets the requirements for filing on Form SB-1 and authorized this Registration Statement to be signed on its behalf by the undersigned, in the City of State College, State of Pennsylvania, on June 14 , 2010. GLOBAL CONDIMENTS, Inc. By: /s/ Charles C. Herlocher II Charles C. Herlocher II, President In accordance with the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons, in the capacities and on the dates stated. Signature Title Date /s/Charles C. Herlocher II President, Secretary, Treasurer, Director June 14 , 2010 Charles C. Herlocher II /s/Charles C. Herlocher II Chief Executive Officer June 14 , 2010 Charles C. Herlocher II /s/Charles C. Herlocher II Chief Financial Officer June 14 , 2010 Charles C. Herlocher II /s/Charles C. Herlocher II Chief Accounting Office June 14 , 2010 Charles C. Herlocher II II-4 Item 5.Exhibit The following Exhibits are filed as part of the Registration Statement: Exhibit No. Identification of Exhibit 2.1 * -Articles of Incorporation 2.4 * -By Laws 3.1 * -Specimen Stock Certificate 4.1 * -Form of Subscription Agreement 5.1 -Opinion and Consent of The McCall Law Firm -Consent of LBB & Associates Ltd., LLP 99.1 * -Flude Sales Commission Agreement 99.2 * -Management Agreement 99.2 * -Administrative support / rent Agreement * Filed previously II-5
